
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2010-0003; Internal Agency Docket No. FEMA-B-1114]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before September 15, 2010.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1114, to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2820, or (e-mail) kevin.long@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
               
              
                Flooding source(s)
                Location of referenced elevation
                * Elevation in feet (NGVD)+ Elevation in feet (NAVD)
                  # Depth in feet above ground
                  ⁁ Elevation in meters (MSL)
                
                Effective 
                Modified
                Communities affected
              
              
                
                  Elmore County, Alabama, and Incorporated Areas
                
              
              
                Tallapoosa River
                Approximately 3.0 miles downstream of the Thurlow Dam
                None
                +210
                City of Tallassee.
              
              
                 
                Approximately 1.7 mile downstream of the Thurlow Dam
                None
                +214
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
              
                
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Tallassee
                
              
              
                Maps are available for inspection at 3 Freeman Avenue, Tallassee, AL 36078.
              
              
                
                  Darke County, Ohio, and Incorporated Areas
                
              
              
                Indian Creek
                Approximately 300 feet upstream of the confluence with Swamp Creek
                None
                +968
                Village of Versailles.
              
              
                 
                Approximately 1,000 feet upstream of the confluence with Swamp Creek
                None
                +968
              
              
                Painter Creek
                Approximately 50 feet upstream of State Highway 49
                None
                +1,030
                Unincorporated Areas of Darke County.
              
              
                 
                Just downstream of Hollansburg-Sampson Road
                None
                +1,049
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Darke County
                
              
              
                Maps are available for inspection at 520 South Broadway Street, Greenville, OH 45331.
              
              
              
                
                  Village of Versailles
                
              
              
                Maps are available for inspection at 177 North Center Street, Versailles, OH 45380.
              
              
                
                  Cass County, Texas, and Incorporated Areas
                
              
              
                Black Bayou
                Just upstream of FM 251
                None
                +227
                Unincorporated Areas of Cass County.
              
              
                 
                Approximately 1 mile upstream of U.S. Route 59
                None
                +237
              
              
                Hurricane Creek
                Approximately 250 feet upstream of East Pinecrest Drive
                None
                +237
                Unincorporated Areas of Cass County.
              
              
                 
                Just downstream of North Holly Street
                None
                +269
              
              
                South Tributary to Black Bayou
                At the confluence with Black Bayou
                None
                +228
                Unincorporated Areas of Cass County.
              
              
                Approximately 800 feet downstream of Salmon Road
                None
                +239
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Cass County
                
              
              
                Maps are available for inspection at the Cass County Courthouse, 604 Highway 8 North, Linden, TX 75563.
              
              
                
                
                  Hood County, Texas, and Incorporated Areas
                
              
              
                Brazos River
                Approximately 3.4 miles upstream of the Bend Dam
                +696
                +695
                City of Granbury, Unincorporated Areas of Hood County.
              
              
                 
                At the northern county boundary
                +711
                +710
              
              
                Lambert Branch
                Just upstream of U.S. Route 377
                None
                +790
                Unincorporated Areas of Hood County.
              
              
                 
                Approximately 1,830 feet upstream of Holmes Drive
                None
                +819
              
              
                Stream LB-2
                Just upstream of U.S. Route 377
                None
                +774
                Unincorporated Areas of Hood County.
              
              
                 
                Approximately 550 feet upstream of Ross Lane
                None
                +833
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ⁁ Mean Sea Level, rounded to the nearest 0.1 meter.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
              
                Send comments to Kevin C. Long, Acting Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Granbury
                
              
              
                Maps are available for inspection at City Hall, 116 West Bridge Street, Granbury, TX 76048.
              
              
              
                
                  Unincorporated Areas of Hood County
                
              
              
                Maps are available for inspection at 100 East Pearl Street, Granbury, TX 76048
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: June 4, 2010.
            Sandra K. Knight,
            Deputy Federal Insurance and Mitigation Administrator, Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. 2010-14558 Filed 6-16-10; 8:45 am]
      BILLING CODE 9110-12-P
    
  